IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Newport News Division
GAVIN GRIMM,
Plaintiff,
v. Case No. 4:15-cy-54
GLOUCESTER COUNTY SCHOOL
BOARD,
Defendant.

GLOUCESTER COUNTY SCHOOL BOARD’S
RULE 26(a)(2) DISCLOSURE

NOW COMES the Defendant Gloucester County School Board (“School Board”), by
counsel, and hereby discloses the following expert in accordance with Rule 26(a)(2) of the
Federal Rules of Civil Procedure.

The School Board submits this disclosure without conceding that expert testimony is
appropriate or needed with regard to the claims against the School Board, and without prejudice
to or waiving the School Board’s right to summary judgment and/or a judgment as a matter of
law at the conclusion of plaintiff's evidence.

The following information is offered only as a summary of the respective expert’s
opinions and the grounds underlying those opinions. The School Board reserves the right to
supplement, modify and/or change this expert disclosure as the expert continues to review this
matter on behalf of the School Board and as additional discovery is conducted. The expert
opinion is based on the expert’s training, education and experience, as well as his review of the
documents and other relevant materials noted in the reports. All opinions expressed will be

offered to a reasonable degree of certainty in the witness’ field of expertise unless stated

 

 
otherwise. The expert witness may render additional opinions or expound on the opinions listed
in the reports at his depositions. The report and opinion testimony of the expert is incorporated

in this Disclosure by reference.

Quentin L. Van Meter, M.D.
1800 Howell Mill Road NW
Suite 475
Atlanta, GA 30318

The School Board reserves the right to call as a witness, Dr. Quentin L. Van Meter, an
expert in the field of pediatric endocrinology. Dr. Van Meter’s expert report and CV are

attached to this Disclosure and incorporated by reference as if fully set forth herein. (Exhibit 1).

GLOUCESTER COUNTY SCHOOL
BOARD

By Counsel

\ a
David P. Corrigan (VSB No. 26341)
Jeremy D. Capps (VSB No. 43909)
Attorneys for Gloucester County School Board
Harman, Claytor, Corrigan & Wellman
P.O. Box 70280
Richmond, Virginia 23255
804-747-5200 - Phone
804-747-6085 - Fax
deorrigan@heew.com
jcapps@hccw.com

 
CERTIFICATE

I hereby certify that a true copy of the foregoing was emailed and mailed this 26th day of
February, 2019 to:

Joshua A. Block, Esq.

NYSB 4370573

American Civil Liberties Union
125 Broad Street

18th Floor

New York, NY 10004
212-549-2627 - Phone
212-549-2593 - DD
212-549-2650 - Fax
jblock@aclu.org

Leslie Cooper, Esq.

NYSB 2759835

American Civil Liberties Union Foundation
125 Broad Street

18th Floor

New York, NY 10004

212-549-2500 - Phone

212-549-2584 - DD

212-549-2650 - Fax

lcooper@aclu.org

Shayna Medley-Warsoff, Esq.

American Civil Liberties Union Foundation
125 Broad Street

18th Floor

New York, NY 10004

212-549-2500 - Phone

212-549-2584 - DD

212-549-2650 — Fax

smedley@aclu.org

Clare P. Wuerker, Esq.

VSB No. 79236

United States Attorney's Office
101 West Main Street

Suite 8000

Norfolk, VA 23510
757-441-6361 - Phone
757-441-6689 ~ Fax

Clare. Wuerker@usdoj.gov

 

 
Victoria Lill, Esq.

DCBN1008599

United States Department of Justice

950 Pennsylvania Ave., N.W.
Educational Opportunities Section, PHB
Washington, DC 20530

202-514-4092 - Phone

202-307-6083 - DD

202-514-8337 - Fax
victoria.lill@usdoj.gov

Eden B. Heilman, Esq.
LSBA No. 30551
ACLU

701 E. Franklin Street
Suite 1412

Richmond, VA 23219
804-523-2152 - Phone
804-649-2733 - Fax
eheilman@acluva.org

Nicole Tortoriello, Esq.
VSB No. 91129

ACLU

701 E. Franklin Street
Suite 1412

Richmond, VA 23219
804-726-6013 - DD
804-649-2733 - Fax
ntortoriello@acluva.org

 

 
 

{ROO Flawell Melb Road NW
Sule 475

Abani. Cernig 20418 “ .
G7R96 1-210) 2.6 February, 2019

we ty Prdtattis cee. corny

1, |have been retalned by counsel for the Gloucester County School Board as an expert in connection
with the above-captioned litigation, | have actual knowledge of the matters stated In this report, My
professional background, experience, and publications are detalted in my. curriculuin vitae, which is
attached as Exhibit A.

2, | received my B.A, in Science at the College of William and Mary, and my M.D, from the Medical
College of Virginia, Virginia Commonwealth University.

3. 1am currently a pediatric encocrinologist in private practice in Atlanta Georgia, | am the President of
Van Meter Pediatric Endgerinology, P.C. | am an the ctinical faculties of Emory University School of
Medicine and Morehouse College of Medicina, in the role of adjunct Associate Professor of Pediatrics.

4.1 am board certified in Pediatrics and Pediatric Endocrinology. | have been licensed to practice
medicine in Georgia since 1991, | have been previously licensed to practice medicine in California,
Louisiana, and Maryland.

5. | die my Pesctiatric Endocrine fellowship at Johns Hopkins Hospital from 1978-1980. The faculty
present at that time had carried on the tradition of excellence established by Lawson Wilkins, M.D.
Because of the reputation of the endocrine program as a center for exceptional care for chilclren with
disorders of sexual differentiation, | had well-above average exposure to such patients, As a Pediatric
Fellow, | was.also expased to adults with Gender Identity Disorder, then called Trans-Sexuality, and
received training fram John Money, Ph.D., in his Psychohormonal Division.

6, | have maintalned 2 continued interest in gender discordance since my fellowship years arid have
read extensively the literature in scientific peer-reviewed Journals and have attended national and
international pediatric endocrine conferences where this subject is presented and discussed, | am also
familiar with the wicle array of commentary on the subject.

7. My professional memberships include The Pediatric Endocrine Society, the Endocrine Society, the
American Associaticn of Clinical Endocrinologists where | held a position on the Pediatric Scientific
Committee until it was disbanded one year ago, the American Diabetes Association, and ! am a fellow of
the American College of Pediatricians, currently serving on the Board of Directors as President. | aman
the Advisory Board of Camp Kudzu, a non-profit organization which provides diabetes. camp experience
in Georgia,

& My opinions expressed in this report are based upon my education, training, and experiance in the
subject matters discussed. The materials that | have relied upon are the same types. of materials that

EXHIBIT

1

 

 
other experts in my field rely upon when forming opinions. Specific sources upon which | rely in this
report are footnoted,

9, Over my caree’, | have served as an expert witness in medical malpractice cases for both plaintiff and
defense, | have testified at Georgia State Legislative Committee hearings. In the past six years, , have
testified by deposition in Harlen Schneider v. J. Enrique Lujan, M.D.et al, in the circuit court of the first
judiciat circuit of Okaloosa County, FL, Civil Division, on 7 Feb 2014; and in the case of plaintiff Kirmora
Gilmer, represented by attorneys at the Birmingham, AL, firm of Pittman Dutton on 22 May 20114.

10. | provided an expert declaration in the case of Carcano v McCorey and US vs North Carolina on 12
August 2016. | testified in Springfield. Jilino's as a plaintiff's expert witness in the case of Conley v. Paul
for the firm of Kanoski Bresney, 3 Nov 2017. | testified in court in Hamilton County Ohio in February
2018 in regard to Jessica Siefert, a trarisgender teen wno had been removed from the custody of her
biologic parents. | testified via skype in Alberta Province, Canada on 14 June 2018 in regarc! to the
matter of parents suing the school systems there for withholding information about transgender-
promoting programms in the public schools from the parents. My publications include a textbook
chapter, case stud’es, and articles generated by clinical research studies. | serve on the speaker’s bureau
of major pharmaceutical companies.

11. lam being compensated at an hourly rate for actual time devoted, at the rate of $350 per hour, My
compensation does not depend on the outcome of this litigation, the opinions { express, or the
testimony | provide,

Sexual Differentiation in the Fetus

12. From the momant of conception, a fetus is determined to be either a male (XY}, fernale (XX), or in
rare cases, to have a combination of sex-determining chromosomes, many of which are not compatible
with life, and some of which are the cause of identifiab:e clinical syndromes. The presence of a ¥
chromosome ‘n the developing fetus directs the developing gonadal tissue ta develop as a tasticle. The
absence of a functional ¥ chromosome allows the gonadal tissue to develop as an ovary. Under the
influence of the mother’s placental hormones, the testicle will produce testosterone which directs the
genital tissue to form a penis and a scrotum. Simuttaneously, the testicle produces anti-MUllarian
Hormone (AMH) which regresses development of the tissue that would otherwise develop rite the
uterus, fallopian tubes, ard upper third of the vagina,

13. This combination of actions in early fetal development is responsible for what we subsequently see
on fetal sonograms, and what we observe at birth as male or femate genitalia. It is only wher the genital
structures are ambiguous in appearance that sex assignment is withheld until a thorough expert team
evaluation has occurred.

14. For reasons most often occurring as random events, there are malfunctions of the normal
differentiation, These aberrations of normal development are responsible for what we classify as
Disorders of Sexual Differentiation (DSD) and they represent a very small fraction of the human
population. The incidence of such circumstances occurs in 1:4500 to 1:5500 births’

 

1 Lee PA et al, Global Disorders of Sex Development Update since 2006: Perceptions, Approach and
Care, 2016 Horm Res Paediatr

 
15, Sex fs binary, male or female, and Is determined by chromosomal cornplement and corresponding
reproductive role, The exceedingly rare DSDs are all medically identifiable deviations from he human
binary sexual norm. The 2006 consensus statement of the Intersex Society of North America and the
2015 revision of the Statement does not endorse DSD as a third sex.

16. DSD cutcomes range from appearance of female external genitalia in an XY male (complete
androger insensitivity syndrome) to appearance of male external genitalia in an XX female (severe
congenital adrenal hyperplasia}. As one would expect, there are variations of the degree of hormonally
driven changes that create ambiguous genital development that prevent assigning of a specific
classification as efther male or female at birth. ,

17, DSO patients are not “transgender”; they have an objective, physical, medically verifiable,
physiologic condition. Transgender people generally do not have intersex conditions or any other
verifiable physical anomaly. People who identify as “feeling like the opposite sex” or “somewhere in
between” do not comprise a third sex, They remain biological men or biological women.

18. “Gender” is a term that refers to the psychological and cultural characteristics associated with
biological sex. It isa psychological concept and sociological term, nat a biclogical one. The term gender
possessed solely 4 linguistic meaning prior to the 1950s. This changed when sexologists of the 1950s and
1960s manipulated the term to conceptualize cross-dressing and transsexualism in their psychological
practice,

19, “Gender identity” is a term coined by my former endocrine faculty member John Money in the
1970s and has come to refer to an Individual’s mental and emotional sense of being male or female. The
norm is for individuals to have a gender identity that allgns with one’s biological sex.

20. Gencler cliscordance (formerly Gender Identity Disorder) is used to describe a psychological condition
in which a person experiences tnarked Incongruence between his experienced gender and the gender
associated with his biological sex. He will often express the belief that he is the opposite sex,

21 Gender discordance occurs in 0.001% of biological females and in 0.0033% of biological males,’ Exact
nurnbers are hard to document since reporting is often anecdotal. Gender discordance is not: considered
anormal developmental variation.

22. “Gender dysphoria” is a diagnostic term to describe the emotional distress caused by gender
incongruity.’

 

2 Lee PA et al, Consensus Staterment on Management of Intersex Disorders, Pediatrics 2006; 118 e488-
e500.

3 Seaborg i}, About Face, Endocrine News 2014 (May) 16-19.

4 American Psychiatric Association. Diagnostic and Statistical Manual of Mental Disorders. Sth ecl;
2013:451-459,

 

 
Etiology of Gender Disorders

23. Transgender affirming professionals claim transgender individuals have a "feminized brain” trappec
ina male bacly at birth and vice versa based upon varlous brain studies. Diffusion-welgnted MRI scans
have der onstrated that the pubertal testosterone surge in boys increases white matter vo ume. 4 stucly
by Rametti and colleagues found that the white matter microstructure of the brains of femala-to-male
(FtM) transsexual adults, who had not begun testosterone treatment, mcre closely resembled that of
men than thet of women.” Other diffusion-weighted MRi studies have concluded that the white matter
microstructure in both FtM and male-to-female (MtF) transsexuals falls halfway between that of genetic
females ancl males.* These studies, however, are of limited clinical significance due to the small number
of subjects and failure to account for neuroplasticity.

24. Neurcpiasticity is the well-established phenomencn in which long-term behavior alters brain
microstructure. For example, the MRI scans of experienced cab drivers in London are distinctly different
from those o* non-cab drivers, and the changes noted are dependent on the years of experience.’ There
is no eviderice that people are born with brain microstructures that are forever unalterable, but there is
significa: evidence that experience changes brain microstructure.” Therefore, any transgender brain
differences would more likely be the result of transgender behavior than its cause,

25. Furthermore, infants’ brains are imprinted prenatally by their own endogenous sex hormones, which
are secreted frorn their gonads beginning at approximately eight weeks’ gestation.**” There are no
published studies documenting MRI-verlfied cifferences in the brains of gender-disordered children or
adolescer ts. The DSD guidelines also specifically state that current MRI technology carmot be user to
identify those patients who should be raised as males or raised as females. si

 

5 Rametti Gi, Carrillo B, Gomez-Gil E, et al. White matter microstructure in female to male transsexuals
before cross-sex hormonal treatment, A diffusion tensor imaging study. J Psychiatr Res 2017.;45:199-
204,

& Kranz Gs, Hahn A, Kaufmann U, et al. White matter microstructure in transsexuals and controls
investigated b diffusion tensor imaging. J Neurosci 2014;34(46):15466-15475.,

7 Maguire EA et al, Navigation-related structural change jn the hippocampi of taxi drivers, PNAS
2000;97:4398- 4403,

8 Gu J, Kaxai R. What contributes to individual differences in brain structure? Front Hum Neurosci
2014;8:262.

9 Sale A, bierardi N, Maffei L, Environmerit and Brain Plasticity: Towards an Endogenous
Pharmacotherapy, Physiol Rev 2014; 94: 189 -234,

10 Reyes Fl, Winter JS, Faiman C. Studies on human sexual development fatal gonadal and adrena sex
steroids. J Cin Endocrinol Metab 1973; 37(1):74-78.

11 Lomha:ds M. Fetal testosterone Influences sexually dimorphic gray metter in the human brain. J
Neurosci 012; 32:674-680.

12 Campane A. fed], Geneva Foundation for Medical Education and Research. Human Sexuél
Differentiation;201 6Availableat:www.gfmer.ch/Books/Reproductive_health/Human_sexual_differentiat
ion.btml. Accessed May 11, 2016.

13 Lee PA et al, Consensus Statement on Management of Intersex Disorders, Pediatrics 2006; 118 e488-
e500.

 

 
26. Behavior geneticists have known for decades that while genes and hormones influence behavior,
they do not hard-wire a person to think, feel, or behave in a particular way. The science cf epigenetics
has established that genes are not analogous to rigid “blueprints” for beF-avior. Rather, humans
“develop traits through the dynamic process of gene-environment interaction, .., fgenes alone] don't
determine who we are,” “

27, Regarding transgenderism, twin stuclies of adults prove definitively that prenatal genetic and
hormone influence is minimal. The largest twin study of transgender adults found that only 10 percent
of identical twins were both transgender-identified.* Since identical twins contain 100 percent of the
same DNA from conception and develop in exactly the same prenatal environment exposec te the same
prenatal hormones, if genes and/or prenatal hormones contributed to a significant degree to
transgenclerism, the concordance rates would be close to 100 percent. Instead, 80 percent af identical
twin pairs were discordant. This would indicate that at least 80 percent of what contributes to
transgenderism as an adult in one co-twin consists of one or more non-shared post-natal experiences
including but not lirnited to non-shared family experiences.

28. These findings also mean that persistent GD is due predominately to the impact of nonshared
environmental influences. These studies provide compelling evidence that discordant gender is not
hard-wired genetically,

Gender Dysphoria vs. Gender Identity Disorder

29. Up until the recent revision of the DSM-IV criteria, the American Psychological Association (APA)
held that Gender Identity Disorder (GID) was the mental disorder described as a discordance between
the natal sex and the gender identity of the patient.

30, Dr. Kenneth Zucker, who is a highly respected clinician and researcher from Toronto carried on
evaluatlan and treatment af GID patients for forty years, His works, widely published, found that the
vast majority of boys and girls with GID identify with their biological sex by the time they emerge from
puberty to adulthood, through either watchful waiting or family and individual counseling.” His results
were mirrorec| In studies from Europe.”®"* When the DSM-V revision of the diagnosis of GID was
proposed by the APA committee responsible for revision, Dr. Zucker insisted that there be a medical
term to replace Gender Identity Disorder, removing gender discordance as a mental disorder apart from
the presence of significant emotional distress. With this revision, Gender ysphoria describes the
mental anguish which is experienced by the gender discordant patient.

 

14 Shenk, D, The Genius in Al! of Us: Why everything you've been told abc ut genetics, talent, and [Q is
wrong, (2010) New York, NY: Doubleday; p. 18.

15 Diarnond, M, "Transsexuality Among Twins: identity concordance, transition, rearing, ancl
oflentation.” nternational Journal of Transgenderism, 14(1}, 24-38,

17 Zucker KJ, Gender Identity Disorder, in Rutter M, Taylor EA, editors. Ch ld and Adolescent psychiatry,
4th ed, Malden Mass: Blackwell, 2006: 737-753.

18 Wallien MS, Cohen-Kettenis PT. Psychosexual outcome of gender-dysproric children. J Alvi Academy
Child Adalescent Psychiatry 2008; 47:1413-1423,

19 Schechaer T. Gender Identity Disorder: A Literature Review from a Devslopmental Perspective. isr J
PsychiatryRelated Sci 2010; 47:42-48,

 

 
31. The thea’y that societal rejection is the root cause of Gender dysphoria was validly questioned by a
study from Sweden which showed that the dysphoria was not eliminated by hormones and sex
reassignment surgery even with widespread societal acceptance.”

Treatment of Gender Dysphoria

32. The treat‘nent of the child and adolescent with gender discordance and accompanying gender
dysphoria should include an in-depth evaluation of the child and family dynamics. This provides a basis
on which to proceed with psychologic therapy. The entire biologic and social family should be involved
in psychological therapy designed to assist the patient, if at all possible, to align gender identity with
natal sex. Psychological support by competent counselors with an intent of resolving the gender conflict
should be provided as fong as the patient continues to suffer emotionally. Given the high degree af
eventual desistance of gender cdiscordance/dysphoria by the end of puberty, it would be ethical and
logical to counsel the patient and family to rear the child in conformity with natal sex.

33. Erikson described the stage of adolescence as "identity versus Role Canfusion” during which the teen
works at developing a sense of self by testing roles then integrating them into a single identity,”* This
process is often unpleasant regardless of the presence or absence of gencler identity conflicts. The major
benefit of enduring puberty in a GD patient is that it provides a strong likelihood of alignment of his
gender identi:y with hig natal sex. There is no doubt that these patients need compassionate care to get
them through their Innate pubertal changes. Scientific evidence shows that 80%-95% of pre-pubertal
children with GD will come to identify with their biological sex by late ado escence. Same will require
lifelong suppertive counseling, and others will not.??

Science vs, Pseudoscience

34. The advent of “centers of excellence” for gender-disordered patients” combined with sociologic
agenda In acaclermia has created the impression that there is scientific valiclity to gender discordance as
a variation of tormal, There has been a flurry of non-peer-reviewed articles in journals and newsletters
circulated to general pediatricians that promote the ideology of transgenderism without scientific
support.“***“8*? Mainstream clinicians and scientists who consider gender discordance to be a mental
disorder have been deliberately excluded in the makeup of the steering committees of academic and
medical professional societies which are promulgating guidelines that wera previously unheard of,

 

20 Dhejne, Cecilia et al. Long-term Follow- up of transsexual Persons Undergoing Sex Reasstgnment
Surgery:Cohort Study in Sweden PLoS One February 2011 Vol G (ssue 2, 616885

21 Erikson, E. H. (1993), Chitdhood and society. WW Norton & Company. Erikson, =, H. (1993}. Chifdhood cna
society. WW Norton & Company.

22 Zucker KJ, Gender Identity Disorder, in Rutter M, Taylor EA, editors. Child and 4, dolescent psychictry, 4 ed,
Malden Mass: Blackwell, 2006: 737-753.

23 Hsieh S and Leninger J, Resource List: Clinical Care Programs for Gender-Nonconforming Children and
Adolescents, Pediatr Ann 2014:43:238-244,

24 Prager, LM, A boy who wants to be a girl, Contemporary Pediatrics 2008; 25:56-58,

25 Garafolo R Tipping points in caring for the gender-non-conforming child and adolescent, Pediatr Ann
201.4:43:227-229.

26 Steever J, Cross-gender Hormone therapy in adolescents, Pediatr Ann 2014;43; e-138-e-144.

27 Simons LK et al, Understanding gender variance in Children and Adolescents, Pediatr Ann2014;43:e-
126-e131,

 

 
35, The Endocrine Society published such a document in 2009,” Its recommendations promoted the use
of psychological evaluation, counseling, blocking of pubertal maturation at the onset of puberty, the
subsequent use of cross- sex hormones, and possible surgical intervention at the age of corsent, Of the
22 recommendations contained in the document, only three were supported by scientific proof. These
three warned! of potential adverse effects of hormonal manipulation. The remaining 19
recommendations were nearly evenly split into a group that was based on very limited scientific
evidence and a group that was based on no scientific evidence at all. The response to these guidelines
was a burgeoning of Gender Identity Clinics in the United States from three to over forty-five in a period
of seven years. Subsequently, the Endocrine Society revised the guidelines and the modifications were
more permissive with the younger ages at which cross-sex hormones and surgical treatment could be
recommended, They did add a concern that counseling regarding induced! infertility should be
included.”

The Pediatric Endocrine Society created their own guidelines” as did the American Academy of
Pediatrics," Each of these subsequent guidelines were more lenient and the AAP actually suggested
that initial evaluation for undercurrent psychological issues be abandoned! altogether.

36, WPATH Is an agenda-driven advocacy arganization whose membershijs consists of anyone who has
an interest in the transgender sacial and political agenda. There are no requirements for specialty
training or certification. Its guidelines and standards of care are not scientifically supported.

37, WPATH promotes “expert witnesses” and provides them with a bibliography replete wit’ self-
confirming references to opinion pieces and anecdotal case reports along with clinical case reviews with
inherent selection bias.

38. WPATH’s “peer-reviewed” journal is not reviewed by anyone with an opinion that is not in keeping
with the philosophy of the organization itsell.

39. | reviewed the legal complaint filed on behalf of the plaintiff, Gavin Grimm as well as the deposition
of Gavin Grimm and the declaration by expert witness, Dr. Melinda Penn. | direct my strongest criticism
at the information that was presented to support the affirmation of the gender incongruencs through
counseling, medical and surgical intervention, Statements were made that such action is clearly the only
scientifically valid way to proceed, when the breadth of medical literature does not support this
concept.

 

28 Hembree WC et al, Endocrine Treatment of Transsexual Persons: and Erctocrine Society Clinical
PracticeGuideline, J Clin Endo Metab2009; 94:3132-3154,

29, Hembree WC et al, Endocrine Treatment of Gender-Dysphoric/Gender-Incongruent Fersons: an
Endocrine Society Clinical Practice Guideline, J Clin Endo Metab 2017 ;102:3869-3903.

30, https//www.pedsendo.org.../TG_SIG_%20Statement_10_220_16.pdf

31. Rafferty J, Ensuring Comprehensive Care and Support for Transgender and Gender-Diverse Child*en
and Adolescents, Pediatrics 2018;142:320182161

 
40. There are no scientifically validated gender incongruence training programs at universities In the
United States. Under the guise of compassion for the bullied, endocrinologists are promoting chemica!
treatment that forever creates medical suffering, introducing complications such as sterility, increased
stroke and cancer risk all to supposedly save the gender-incongruerit person from taking his/her life to
end the suffering imposed upon them by society, The suicide risk is hyper-inflated to as high as 50%
when in reality it is actually 5%, as reported by the Williams Institute. The mantra of “insistent,
persistent and consistent” as a means to diagnose the entity of gender incongruence is not scientifically
supported. The Nuremburg Guidelines are an established framework that have been overlooked by
WPATH, the Endocrine Saciety, the Pediatric Endocrine Society and the American Academy of Pediatrics.

41, The requirement that society at large, and school systems in particular, should grant special
regulatory privileges to a gender-incongruent person which is intended to further a student's belief that
they are born into the body of the wrong sex is an endorsement of @ form of medical “treatrnent” which
has no scientific basis. Allowing a biologic female te use a male-designated bathroom facility is one of
several “gender affirming” care options, but it is creating harm to at least two parties. The harm to the
gerider incongruent person Is that it promotes-a pathway to fnevitable long-term medical and
psychological morbidity. The premise of gender affirming care can be managed through other methods.
without requiring school systems to permit transgender students to use the restroom associated with
their new gender identity. The second party harmed is the student without gender incongruence who
must suffer emotionally while being told they must tolerate the presence of an opposite sex individual in
a sexually segregated space and embrace the regulation which gives the gender incongruent person
special privileges as if they were based on a civil right founded on immutable biology.

Onows Zula

Quentin L. Vari Meter, M.D.
Pediatric Endocrinologist

 

32, Wilson BDM et al, Characteristics and Mental Health of Gender Nonconforming Adolescents in
California, Health Policy Fact Sheet, The Williams Institute UCLA School of Law December 2017

 

 
QUENTIN L. VAN METER, M.D. updated 7 January 2019
1800 Howell Mill Road NW, Suite 475

 

Atlanta, Georgia 30318 (678) 961-2100
PERSONAL.
Home Address: 1080 Peachtree St. NE #3507, Atlanta, GA 30309

Home Phone:

Date of Birth: September 13, 1947
Place of Birth; Laramie, Wyoming
Citizenship: USA
EDUCATION:
Undergraduate: College of William & Mary, 1969
B.S, — 1969
Medical School: Medical College of Virginia, 1973
M.D. ~ 1973
CLINICAL TRAINING:
Institution: The University of California, San Francisco
Hospital: Naval Regional Medical Center, Oakland
Position: Pediatric Intern — 1973 — 1974
Pediatric Resident — 1974 — 1976
Institution: Johns Hopkins University
Hospital: Johns Hopkins Hospital
Position: Fellow, Pediatric Endocrinology 1978 — 1980
Fellowship Program Director: Claude Migeon, M.D,
Current Position: Pediatric Endocrinologist

(404) 963-5618

Van Meter Pediatric Endocrinology, P.C.
1806 Howell Mill Road, Suite 475
Atlanta, Georgia 30318

PROFESSIONAL CERTIFICATION & SOCIETIES:

Diplomate, National Board of Medical Examiners, 1974

American Board of Pediatrics, certified in general pediatrics, 1978, sub-board certified
in Pediatric Endocrinology, 1983

EXHIBIT

Quentin L. Van Meter, M.D. A

1

 

 
Fellow:

American Academy of Pediatrics, Georgia Chapter 1975 -present

President, Uniformed Services West Chapter, 1987 — 1990

District VI] member, AAP Committee on Awards for
Excellence in Research, 1990-1994

' Editor, The Georgia Pediatrician, 1994 — 1998

Chairman, Georgia Chapter Legislative Committee, 1996 — 2006

Fellow: The American College of Pediatricians, 2007 — present
Member of the Board of Directors, 2008- present
Vice President/President, 2015-present

Member: Pediatric Endocrine Society, 1989 — present

Member: American Diabetes Association Professional Section, 1988 — present

Member: Endocrine Society, 1994-present

Member: Southern Pediatric Endocrine Society, 1992 — Present

Member: American Association of Clinical Endocrinologists, 2005 — present

Licensure: Georgia, #34734
FACULTY POSITIONS: a :

Institution: Morehouse School of Medicine

Position: Associate Clinical Professor, Pediatrics, 2004 — present

Institution: Emory University School of Medicine

Position: Associate Clinical Professor, Pediatrics, 1991 — present

Institution: University of California, San Francisco

Position: Associate Clinical Professor, Pediatrics, 1989 — 1991

Institution: University of California, San Diego, School of Medicine

Position: Assistant Clinical Professor, Pediatrics, 1980 — 1986

Institution: LSU School of Medicine, Clinical Instructor, Pediatrics, 1977 — 1978
MILITARY SERVICE:

Commission: Medical Corps, United States Navy, August 1971

Rank: Captain, retired

Duty Stations: Health Professional Scholarship Student, 1971 -- 1974

Intern and Resident, Pediatrics, Naval Regional Medical Center,
Oakland, 1973 — 1976

Staff Pediatrician, Naval Regional Medical Center,
Oakland, 1976

Quentin L. Van Meter, M.D,
2

 
Staff Pediatrician, Naval Regional Medical Center,
New Orleans, 1976-1978

Full time out-service fellow in Pediatric Endocrinology,
Johns Hopkins Hospital, 1978 — 1980

Staff Pediatric Endocrinologist, Naval Hospital San Diego,
1980 — 1986

Chairman and Director, Residency Training, Department of Pediatrics
Naval Hospital Oakland, 1986 — 1991

OTHER PROFESSIONAL ACTIVITIES:

Consultant, Pediatric Endocrinology,
Nellis Air Force Base Hospital, Las Vegas, Nevada
1981 — 1991

Consultant, Pediatric Endocrinology,
Naval Hospital Lemoore, CA
1986 — 1991

Consultant, Pediatric Endocrinology,
Letterman Army Medical Center, Presidio of San Francisco, CA |
1990 - 1991

Consulting Endocrinologist,
Columbus Regional Medical Center, Columbus, GA
1991 — 1994

Pediatrician and Pediatric Endocrinologist, partner
Fayette Medical Clinic

Peachtree City, Georgia 30269

September 1991 — October 2003

Pediatric Endocrinologist Peer Reviewer 2006 — present
MCMC, LLC, Boston, MA
IMEDECS, Lansdale PA

Speaker’s Bureau
Novo Nordisk, Pfizer, Endo, Abbvie
AAP Eqgipp course on Growth- development committee- 2012

Quentin L, Yan Meter, M.D.
3

 

 
PUBLICATIONS: (Articles in Peer Reviewed Journals)

ABSTRACTS:

Riddick, JR, Flora R., Van Meter, QL:
“Computerized Preparation of Two-Way Analysis of Variance

Control Charts for Clinical Chemistry,” Clinical Chemistry,
18:250, March 1972.

Van Meter, QL, Gareis FJ, Hayes, JW, Wilson, CB:
“Galactorrhea in a 12 Year Old Boy with Chromophobe Adenoma,”
J. Pediatrics 90:756, May 1977.

Plotnick, LP, Van Meter, QL, Kowarski, AA, “Human Growth Hormone
Treatment of Children with Growth Failure and Normal Growth
Hormone Levels by Immunoassay: Lack of Correlation with
Somatomedin Generation: Pediatrics 71:324, March 1983.

Brawley, RW, Van Meter, QL, “Mebendazole Ascaris Migration,” W.J.
Med, 145:514015, October 1986,

Van Meter, QL, “The Role of the Primary Care Physician in Caring for
Patients with Type-1 Diabetes,” Comp Ther 1998; 24(2);93-101

Midyett LK, Rogol AD, Van Meter QL, Frane J, and Bright GM,
“Recombinant Insulin-Like Growth factor (IGF)-I Treatment in Short
Children with Low IGF-I Levels: First-Year Results from a Randomized
Clinical Trial,” J Clin Endocrinol Metab, 2010;95:611-619.

Van Meter,Q L, & Lee, PA: “Evaluation of Puberty in Male and Female
Patients with Noonan Syndrome,” Pediatric Research 14:485, 1980.

Van Meter, QL, et al: “Characterization of Pituitary Function in
Double Bolus GnRH Infusion as a Diagnostic Tool,” Pediatric Research
32:111, 1984.

Van Meter, QL, Felix, SD, Lin, FL: “Evaluation of the Pituitary-Adrenal
Axis in Patients Treated with nasal Beclomethasone,” (Presented at the
1991 Annual Meeting of the Endocrine Society and the 6" Annual Naval
Academic Research Competition, Bethesda, MD, 17 May, 1991).

Rogol AD Midyett LK Van Meter Q, Frane J, Baily J, and Bright GM,
Recombinant Human IGF-1 for Children with Primary IGF-1 Deficiency
(IGFD): Safety Data from Ongoing Clinical Trials (presented at the PAS
2007, Toronto).

Quentin L. Van Meter, M.D.
4

 
Van Meter Q, Midyett LK, Deeb L et al, Prevalence of primary IGFD
among untreated children with short stature in a prospective, multicenter
study (Poster POO715) ICE Rio de Janeiro, Brazil 2008.

G.M. Bright', W.V.Moore’, J.Nguyen’, G, Kletter’, B. 8. Miller’, Q. L.
Van Meter®, E, Humphriss!, J.A. Moore’ and J.L. Cleland! Results of a
Phase 1b Study of a new long-acting human growth hormone (VRS-317)
in pediatric growth hormone deficiency (PGHD), PAS 2014 May 2014

Van Meter Q, Welstead B and Low J, Characteristics of a Population of
Obese Children and Adolescents: Suggesting a New Paradigm, presented
at ESPE meeting, Dublin 2014.

Wayne V. Moore, Patricia Y. Fechner’, Huong Jil Nguyen®, Quentin L.
Van Meter’; John S. Fuqua’ , Bradley S. Miller®, David Ng’, Eric
Humphriss®, R. W. Charlton®, George M. Bright® Safety and Efficacy of
Somavaratan (VRS-317), a Long-Acting rhGH, in Children with Growth
Hormone Deficiency (GHD): 3-Year Update of the VERTICAL &

VISTA Trials, presented at the 2017 Endocrine Society meeting in
Orlando FL

Bradley S. Miller', Wayne V, Moore’, Patricia Y. Fechner’, Huong Jil
Neuyen*, Quentin L. Van Meter, John S, Fuqua’, David Ng’, Eric
Humphriss®, R. W. Charlton®, George M. Bright®, 3-Year Update of the
Phase 2a and Long-term Safety Studies (VERTICAL and VISTA) of
Somavaratan (VRS-317), a Long-acting rhGH for the Treatment of
Pediatric Growth Hormone Deficiency, presented at the 2017 IMPE
meeting in Washington D.C.

Laidlaw MK, Van Meter QL, Hruz PW, Von Mol A, and Malone WJ,
Letter to the Editor: “Endocrine Treatment of Gender-Dysphoric/Gender-
Incongruent Persons: An Endocrine Society Clinical Practice Guideline,”
J CLin Endo Metab 20193104; 1-2.

Quentin L. Van Meter, M.D.
5

 
ADDITIONAL PRESENTATIONS/LECTURES: .
Pediatrics Update, CME Associates, San Diego — Orlando Annual
Conferences: Lectures on Pediatric Endocrine Subjects — 1986 — 2001,
Course Moderator, 1997, 1998, 1999, 2000, 2001

Endocrine and Gastroenterology Update, CME Associates, Maui HI
Nov 2001, Lecturer and Course Moderator

Lecture on Panhypopitutarism, Pharmacia Conference, Nashville TN
April 2002.

Family Medicine Review Course, Orlando, FL, 1992 — 2001
Pediatric Grand Rounds, Tanner Medical Center, October 1997

Pediatric Grand Rounds, Hughes Spaulding Children’s Hospital,
September, 2003

Pediatrics in the Park, Fall CME meeting for the Georgia Chapter of the
American Academy of Pediatrics, November 2003

Pediatric Grand Rounds, Columbus Regional Medical Center, January
2.004

Frontiers in Pediatrics CME Course, sponsored by the Atlanta Children’s
Health Network, Atlanta, March 2004.

Pediatric Grand Rounds, Eggleston Children’s Hospital, May 2004,

Sue Schley Matthews Pediatric Conference, Columbus Regional Medical
Center, September 2004

56" Annual Scientific Assembly and Exhibition of the Georgia Academy
of Family Physicians, Nov 2004

Program Co-Chairman: Southern Pediatric Endocrine Society Annual
meeting, Nov 2004, November 2014

Presentations on Diabetes, Growth Failure, and Thyroid Disease to the
Postgraduate Pediatric Nurse Practitioner Program, Georgia State
University, Nov 2005, June 2006, May 2007

Issues in Medicine, US Medical Congress Conference and Exhibition,
Las Vegas, meeting planner and speaker, June, 2006

CME Presentations for the Georgia Chapter of the American Academy of
Pediatrics Spring and Fall Meetings 2004-present

Quentin L. Van Meter, M.D.
6

 

 

 
Pediatric Grand Rounds, Columbus Regional Medical Center, Columbus,
GA, 2011-present

Human Growth Foundation Regional CME Conference, Atlanta GA
March 2013, February 2014 Columbus Georgia

International Federation of Therapeutic Counseling Choice: Transgender
Medicine, IFTCC Launch, October 15, 2018 London, Third International
Congress, October 25 2018 Budapest.

Audio Digest Pediatrics - © v. 41, no. 4; @ v. 41, no, 20; @ v. 43, no. 17

Audio Digest Family Practice - © vy, 42, no. 5; @ v. 44, no. 11; @ v. 44,
no. 44; @ y, 45, no 15

Audio Digest Otolaryngology - © v. 32, no. 14

CURRENT HOSPITAL APPOINTMENTS: -

Egeleston/Scottish Rite Children’s Hospitals, active
staff, Pediatric Endocrinology

‘PAST AND CURRENT CLINICAL RESEARCH: (oo 2) 2"

2006 Sanofi-Aventis

HMR1964D/3001 study completed 2007
2006 ‘Tercica MS301- study completed 2008
2007 Tercica MS310- study completed 2008
2007 = Tercica MS306- study completed 2010
2007 = Tercica MS316- study completed 2012
2008 EMD Serono 28358 study completed 2009
2012 = Versartis 12VR2 study completed 2014
2012 Debiopharm 8206-CPP-301 study started July 2012
2013 Versartis 13 VR3 study started Dec 2013
2014 Novo-Nordisk Elipse study started 2014
2015 Versartis 14 VR4 study completed 2017
2017 Mannkind MKC-TI-155 study started 2017

 

2017 North Carolina Legislature- transgender bathroom bill
2018 Jessica Siefert transgender case, Cincinnati, OH

2018 Alberta, Canada school system transgender case

2018 Decatur GA School Board transgender case

Quentin L. Van Meter, M.D.
7

 
Customary charges for medical legal review, deposition and court testimony for
Quentin L, Van Meter, M.D.

Retainer- $1500

Record review- $350/h

Deposition and Testimony- $450/h

If testimony requires travel, lodging, and meals- reimbursement for full receipted cost

if testimony requires days away from the medical practice, flat fee of $3500 per day involved.

 

 
